        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          :
    SECURITIES AND EXCHANGE                               :
    COMMISSION,                                           :
                                                          :      C.A. No. 19 Civ. 05895 (ALC)
                    Plaintiff,                            :
                                                          :      ECF CASE
             -against-                                    :
                                                          :
    DONALD S. LAGUARDIA, JR.                              :
                                                          :
                    Defendant.                            :
                                                          :

                           DEFENDANT DONALD S. LAGUARDIA, JR.’S
                            ANSWER TO PLAINTIFF’S COMPLAINT

         Defendant Donald S. LaGuardia, Jr. (“Mr. LaGuardia”) respectfully submits this Answer,

including affirmative defenses, to the Plaintiff Securities and Exchange Commission’s (“SEC” or

“Commission”) Complaint dated June 24, 2019, denying each and every allegation of

wrongdoing. 1 Mr. LaGuardia answers each specific allegation as follows:

                                    SUMMARY OF ALLEGATIONS

         1.        Mr. LaGuardia denies the allegations of paragraph 1.

         2.        Mr. LaGuardia denies the allegations of paragraph 2.

         3.        Mr. LaGuardia denies the allegations of paragraph 3.

         4.        Mr. LaGuardia denies the allegations of paragraph 4.

         5.        Mr. LaGuardia denies the allegations of paragraph 5.




1
  To the extent the headings in the Complaint are intended to constitute factual allegations, Mr. LaGuardia denies
each and every such allegation.

                                                         1
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 2 of 11



         6.    Mr. LaGuardia lacks knowledge or information sufficient to respond to the

allegations set forth in paragraph 6 and leaves the Commission its proof.

         7.    Mr. LaGuardia denies the allegations of paragraph 7.

         8.    Mr. LaGuardia admits the Commission seeks the relief referred to in paragraph 8

but denies that the Commission is entitled to the relief it seeks and denies any factual allegations

as set forth in paragraph 8.

                                          VIOLATIONS

         9.    Paragraph 9 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         10.   This paragraph contains no averments of fact. Alternatively, to the extent this

paragraph is deemed to contain averments, Mr. LaGuardia denies them.

                   NATURE OF PROCEEDINGS AND RELIEF SOUGHT

         11.   Paragraph 11 purports to state the statutory authority conferred on the

Commission to bring the present action to which no response is required and, to the extent the

paragraph does make any averments, Mr. LaGuardia denies them.

         12.   Mr. LaGuardia admits the Commission seeks the relief referred to in paragraph 12

but denies that the Commission is entitled to the relief it seeks and denies any factual allegations

as set forth in paragraph 12.

                                 JURISDICTION AND VENUE

         13.   Mr. LaGuardia admits that L-R Managers, LLC had its principal place of business

in New York, New York. This paragraph contains no other averments of fact. Alternatively, to

the extent this paragraph is deemed to contain averments, Mr. LaGuardia denies them.




                                                 2
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 3 of 11



         14.   Mr. LaGuardia is without knowledge or information sufficient to form a belief as

to the allegations of this paragraph.



                                          DEFENDANT

         15.   Mr. LaGuardia admits he resides in Lavallette, New Jersey and that he was one of

the founding members of L-R Managers. Mr. LaGuardia also admits he served as Chief

Executive Officer and a Managing Principal of L-R Managers, and that he was also a member of

the portfolio investment team that managed the Frontier Funds. Mr. LaGuardia admits that he

received a Certified Public Accountant (CPA) designation. To the extent this paragraph makes

averments regarding Mr. LaGuardia’s biography in “marketing materials” and “offering

material” for the Frontier Funds, Mr. LaGuardia is without knowledge or information sufficient

to respond to the allegations of this paragraph and refers to those documents for their full and

complete content. Mr. LaGuardia denies the remaining averments in this paragraph.

         16.   Mr. LaGuardia admits that L-R Managers had its principal place of business at

430 Park Avenue, New York, New York. Mr. LaGuardia further admits that, on or about June 7,

2017, L-R Managers filed for Chapter 7 bankruptcy protection in the U.S. Bankruptcy Court for

the Southern District of New York. Mr. LaGuardia denies that “beginning in 2010” L-R

Managers was the investment adviser to the Frontier Funds. As to the remaining averments in

this paragraph, Mr. LaGuardia is without knowledge or information sufficient to respond to those

allegations.

         17.   Mr. LaGuardia admits that the Frontier Funds utilized a “master/feeder” structure.

Mr. LaGuardia further admits that LR Global Frontier Fund, L.P. was a Delaware limited

partnership and that LR Global Frontier Fund, Ltd. was an exempted company incorporated



                                                 3
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 4 of 11



under the laws of the Cayman Islands. To the extent this paragraph makes averments regarding

the Private Placement Memorandum (“PPM”) for the “onshore fund” (LR Global Frontier Fund,

L.P.) Mr. LaGuardia is without knowledge or information sufficient to respond to those

allegations and refers to those documents for their full and complete content. Mr. LaGuardia

denies the remaining averments in this paragraph.

                                             FACTS

I.       LaGuardia Misappropriated Fund Assets and Concealed Part of the
         Misappropriation Through a Sham Receivable and Promissory Note

         18.   Mr. LaGuardia admits that he (and others at L-R Managers) were soliciting

investors for the Frontier Funds during the 2013 – 2015 time period. As to the remaining

averments in this paragraph, Mr. LaGuardia is without knowledge or information sufficient to

respond to those allegations.

         19.   Mr. LaGuardia denies the allegations of paragraph 19.

         20.   Mr. LaGuardia admits that a promissory note exists between the Master Fund and

L-R Managers in the amount of $201,500 and dated October 28, 2014, and refers to that

document for its full and complete content. Mr. LaGuardia further admits that original maturity

date of the promissory note (June 30, 2015) was subsequently extended. Mr. LaGuardia denies

the remaining averments in this paragraph.

         21.   Paragraph 21 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         22.   Paragraph 22 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

II.      LaGuardia Used Other Fraudulent Accounting
         Devices to Inflate the NAV and Returns



                                                4
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 5 of 11



         23.   Mr. LaGuardia denies the allegations of paragraph 23. Paragraph 23 also purports

to state a legal conclusion to which no response is required.

         1.    Reversal of Fund Expenses and Recording
               of Sham Fund Expense Receivable

         24.   Mr. LaGuardia is without knowledge or information sufficient to respond to the

allegations of paragraph 24.

         25.   Mr. LaGuardia denies the allegations of paragraph 25.

         26.   Paragraph 26 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         2.    Overstated Returns Through a Performance “True-Up”

         27.   Mr. LaGuardia denies the allegations of paragraph 27.

         28.   Mr. LaGuardia denies the allegations of paragraph 28.

III.     Misrepresentations Regarding Audits, Expenses and Performance

         29.   Mr. LaGuardia is without knowledge or information sufficient to respond to the

allegations of paragraph 29.

         30.   To the extent this paragraph makes averments regarding the PPM for the

“offshore fund” (LR Global Frontier Fund, Ltd.) Mr. LaGuardia is without knowledge or

information sufficient to respond to those allegations and refers to those documents for their full

and complete content.

         31.   Paragraph 31 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         32.   To the extent this paragraph makes averments regarding the “PPMs” for the

Frontier Funds, Mr. LaGuardia is without knowledge or information sufficient to respond to

those allegations and refers to those documents for their full and complete content.

                                                 5
11387107.1
         Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 6 of 11



          33.     Paragraph 33 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

          35. 2   As to the allegation that Mr. LaGuardia and L-R Managers “provided Frontier

Fund performance numbers to investors and prospective investors,” Mr. LaGuardia is without

knowledge or information sufficient to respond to those allegations. The remaining averments of

paragraph 35 purports to state a legal conclusion to which no response is required and, to the

extent this paragraph does make any averments, Mr. LaGuardia denies them.

IV.       Investor A – Misappropriation of Approximately $465,000

          36.     Mr. LaGuardia is without knowledge or information sufficient to respond to the

allegations of paragraph 36.

          37.     Mr. LaGuardia denies the allegations of paragraph 37.

          38.     As for the general allegation that Mr. LaGuardia “made an oral representation to

Investor A related to Fund expenses,” Mr. LaGuardia denies this allegation as it is overly vague

and lacking any specificity. The remaining averments of paragraph 38 purport to state a legal

conclusion to which no response is required and, to the extent this paragraph does make any

averments, Mr. LaGuardia denies them.

          39.     As for the allegation that “[i]n or about September 2015, Investor A made an

approximately $2 million subscription in the onshore Frontier Fund through a joint account with

his wife,” Mr. LaGuardia is without knowledge or information sufficient to respond to those

allegations. Mr. LaGuardia denies the remaining averments of paragraph 39.

          40.     Mr. LaGuardia denies the allegations of paragraph 40.




2
    The numbering sequence of the SEC Complaint omits No. 24.

                                                       6
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 7 of 11



         41.   As for the allegations regarding the transfer of approximately $465,000 from the

Frontier Fund accounts to L-R Managers, Mr. LaGuardia is without knowledge or information

sufficient to respond to those allegations. Mr. LaGuardia denies the allegations of paragraph 41

that approximately $465,000 from the Frontier Funds’ accounts was used to pay “unauthorized

Firm and personal expenses.”

         42.   To the extent this paragraph makes averments that “Investor A received

statements from the Funds’ administrators,” Mr. LaGuardia is without knowledge or information

sufficient to respond to those allegations and refers to those documents for their full and

complete content. The remaining averments of paragraph 42 purport to state a legal conclusions

to which no response is required and, to the extent this paragraph does make any averments, Mr.

LaGuardia denies them.

V.       Investor B – Misappropriation of Approximately $1.37 Million

         43.   Mr. LaGuardia denies the allegations of paragraph 43.

         44.   Mr. LaGuardia is without knowledge or information sufficient to respond to the

allegations of paragraph 44.

         45.   As to allegations regarding Investor B’s wiring of funds “to be invested in the

offshore Frontier Fund,” Mr. LaGuardia is without knowledge or information sufficient to

respond to those allegations. To the extent this paragraph makes averments regarding a

purported “email exchange” between Mr. LaGuardia and Investor B, Mr. LaGuardia is without

knowledge or information sufficient to respond to those allegations and refers to the purported

“email exchange” for its full and complete content. Mr. LaGuardia denies the remaining

allegations in paragraph 45.




                                                 7
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 8 of 11



         46.    Mr. LaGuardia denies the allegations that he “misappropriated” funds invested in

the offshore Frontier Fund by Investor B. As to allegations regarding Investor B’s wiring of

funds “to be invested in the offshore Frontier Fund,” Mr. LaGuardia is without knowledge or

information sufficient to respond to those allegations. To the extent this paragraph makes

averments regarding a “January 27, 2014 letter and a “special redemption request,” Mr.

LaGuardia is without knowledge or information sufficient to respond to those allegations and

refers to the January 24, 2014 correspondence for its full and complete content. As to the

remaining allegations of paragraph 46, Mr. LaGuardia is without knowledge or information

sufficient to respond to those allegations.

         47.    As to allegations regarding Investor B’s “subsequent investment” in the offshore

Frontier Fund on or about May 15, 2014, Mr. LaGuardia is without knowledge or information

sufficient to respond to those allegations. Mr. LaGuardia denies the remaining allegations in

paragraph 47.

                                FIRST CLAIM FOR RELIEF
                        Violations of Section 17(a) of the Securities Act

         48.    Mr. LaGuardia incorporates his answers to paragraphs 1-47 which are realleged as

if specifically incorporated herein.

         49.    Paragraph 49 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         50.    Paragraph 50 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

                               SECOND CLAIM FOR RELIEF
                Violations of Section 10(b) of the Exchange Act and Rule 10b-5




                                                 8
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 9 of 11



         51.    Mr. LaGuardia incorporates his answers to paragraphs 1-50 which are realleged as

if specifically incorporated herein.

         52.    Paragraph 52 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         53.    Paragraph 53 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

                                 THIRD CLAIM FOR RELIEF
                  Violations of Sections 206(1) and 206(2) of the Advisers Act

         54.    Mr. LaGuardia incorporates his answers to paragraphs 1-53 which are realleged as

if specifically incorporated herein.

         55.    Paragraph 55 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         56.    Paragraph 56 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

                                FOURTH CLAIM FOR RELIEF
               Violations of Sections 206(4) of the Advisers Act and Rule 206(4)-8

         57.    Mr. LaGuardia incorporates his answers to paragraphs 1-56 which are realleged as

if specifically incorporated herein.

         58.    Paragraph 58 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

         59.    Paragraph 59 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

                               FIFTH CLAIM FOR RELIEF
                   Control Person Liability for L-R Managers’ Violations of
                      Section 10(b) of the Exchange Act and Rule 10b-5



                                                 9
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 10 of 11



           60.   Mr. LaGuardia incorporates his answers to paragraphs 1-59 which are realleged as

if specifically incorporated herein.

           61.   Paragraph 61 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

           62.   Paragraph 62 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

           63.   Paragraph 63 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

           64.   Paragraph 64 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

           65.   Paragraph 65 purports to state a legal conclusion to which no response is required

and, to the extent this paragraph does make any averments, Mr. LaGuardia denies them.

                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

           66.   The Complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

           67.   The Complaint fails to allege fraud with particularity as required by Fed. R. Civ.

P. 9(b).

                               THIRD AFFIRMATIVE DEFENSE

           68.   Mr. LaGuardia did not act with scienter, recklessness or any improper intent.

                              FOURTH AFFIRMATIVE DEFENSE

           69.   Mr. LaGuardia acted at all times in good faith, and without any knowledge of any

supposed wrongdoing, and in conformity with all applicable federal statutes, including the



                                                  10
11387107.1
        Case 1:19-cv-05895-ALC-SDA Document 9 Filed 09/03/19 Page 11 of 11



Securities Act, Securities Exchange Act, Advisers Act, and all applicable rules and regulations

promulgated thereunder.

                                 FIFTH AFFIRMATIVE DEFENSE

         70.      The purported claims against Mr. LaGuardia and the allegations upon which they

are based are improperly vague, ambiguous and confusing, and omit material facts.

                                SIXTH AFFIRMATIVE DEFENSE

         71.      The Commission is not entitled to the relief it seeks.

                              SEVENTH AFFIRMATIVE DEFENSE

         72.      Mr. LaGuardia asserts all other affirmative defenses as may be revealed in the

course of this action.

             Mr. LaGuardia demands a jury trial on all claims and defenses so triable.

Dated: September 3, 2019                                Respectfully submitted,
                                                        /s/ Mark B. Rosen
                                                        Mark B. Rosen
                                                        PIERCE ATWOOD LLP
                                                        One New Hampshire Avenue
                                                        Suite 350
                                                        Portsmouth, New Hampshire 03801
                                                        Tel.: (603) 433-6300
                                                        Fax: (603) 433-6372
                                                        mrosen@pierceatwood.com

                                                        John A. Sten (pro hac vice motion to be filed)
                                                        Jason C. Moreau (pro hac vice motion to be filed)
                                                        PIERCE ATWOOD LLP
                                                        100 Summer Street, 22nd Floor
                                                        Boston, MA 02110
                                                        Tel.: (617) 488-8100
                                                        Fax: (617) 824-2020
                                                        jsten@pierceatwood.com
                                                        jmoreau@pierceatwood.com

                                                        Attorneys for Defendant
                                                        Donald S. LaGuardia, Jr.
                                                   11
11387107.1
